Citation Nr: 0518964	
Decision Date: 07/13/05    Archive Date: 07/20/05

DOCKET NO.  04-05 237	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for bilateral tinnitus.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his friend


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from April 1965 to October 
1968.

This appeal arises from a May 2003 rating decision of the 
Chicago, Illinois Regional Office (RO).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
resolution of the veteran's appeal has been obtained by the 
RO.

2.  The veteran was exposed to acoustic trauma during 
service.

3.  The medical record initially showed the presence of 
bilateral hearing loss in 1985, many years after discharge 
from active duty.

4.  The veteran does not currently suffer from bilateral 
hearing loss that is attributable to injury or disease in 
military service.

5.  The veteran does not currently suffer from bilateral 
tinnitus that is attributable to injury or disease in 
military service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by service, nor may hearing loss be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 
2002); 38 C.F.R. §§ 3.307, 3.309, 3.385 (2004).

2.  Bilateral tinnitus was not incurred in or aggravated by 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The service medical records to include the September 1968 
separation examination are silent regarding complaints, 
findings, or diagnoses of bilateral hearing loss or bilateral 
tinnitus.  

The veteran's DD Form 214 and airman military record show 
that the veteran's military occupational specialty was an 
airframe repairman.

The veteran filed the current claim in February 2003.  He 
indicated that he had been treated for hearing problems that 
required surgery.  He also indicated that he suffered from 
frequent tinnitus.

On VA hearing examination in March 2003, it was noted that 
the veteran's claims folder had been reviewed.  The examiner 
noted that the veteran's hearing on entrance into service was 
well within normal limits across all frequencies.  Once 
again, the veteran's bilateral hearing was well within normal 
limits on all frequencies on the September 1968 separation 
examination.  During service, it was noted that the veteran 
was exposed to a great deal of noise working as a sheet metal 
airframe repairman.  After service, he worked as a welder 
during which time he also was exposed to acoustic trauma.  
The veteran was an avid hunter.  The veteran reported that 
daily bilateral tinnitus had been present for a few years.  

The diagnoses were bilateral moderately severe sensorineural 
hearing loss and bilateral tinnitus.  The examiner noted that 
the veteran was exposed to noisy environments during service 
and in his civilian occupation.  A review of the claims 
folder showed that the veteran's hearing did not worsen 
during service and bilateral hearing was well within normal 
limits at the time of separation.  In view of the fact that 
the veteran's hearing was normal on separation coupled with 
the fact that the veteran did not report tinnitus in service, 
it was opined that it was much less than likely that 
bilateral hearing loss and bilateral tinnitus were related to 
military noise exposure.  

An October 2003 statement from a VA employee indicates that 
this individual had driven the veteran to St. Louis for ear 
surgery.  

A January 1990 VA examination report shows that the veteran 
reported a minor left ear hearing problem.  A stapelectomy of 
the left ear had been performed in 1986.  No tinnitus was 
reported.  The assessment was normal hearing throughout the 
speech range with high frequency hearing loss.  

A cumulative VA audio record shows the presence of bilateral 
hearing loss in August 1985.

An August 1985 VA hospital report indicates that a 
stapelectomy of the left ear was performed for otosclerosis.  
A 15 year history of hearing loss of the left ear was 
reported.  

On the substantive appeal, the veteran indicated that the VA 
physician who performed the August 1985 left ear surgery felt 
that the veteran's ear problems were caused by acoustic 
trauma in service.  

An April 2005 statement from the veteran's spouse indicates 
that the veteran's hearing loss had grown progressively worse 
over the years.  

The veteran testified in April 2005 that he was exposed to 
acoustic trauma during service; that he experienced ringing 
of the ears in service; that hearing loss started during 
service; that he worked for several years after service in a 
factory but that he wore ear protectors for noise exposure; 
that he did not report hearing problems during service; that 
he first sought treatment for hearing loss after service in 
the mid-1980s; that a VA physician told him that hearing loss 
was related to service; and the veteran's friend, who had 
worked for VA, testified that he had been present when a VA 
physician told the veteran that his hearing loss was due to 
exposure to airplane noise and that he knew of the veteran's 
hearing loss dating back to 1978.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if preexisting such service, was 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303(a) (2004).  

Where a veteran served 90 days or more and an organic disease 
of the central nervous system (high frequency hearing loss) 
becomes manifest to a degree of ten (10) percent or more 
within 1 year from date of termination of such service, such 
disease shall be presumed to have been incurred in service 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).  

The regulations further provide that with chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  For the showing of chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2004).

Alternatively, under 38 C.F.R. § 3.303(b) (2004), service 
connection may be awarded for a "chronic" condition when: 
(1) a chronic disease manifests itself and is identified as 
such in service (or within the presumption period under 38 
C.F.R. § 3.307 (2004)) and the veteran presently has the same 
condition; or (2) a disease manifests itself during service 
(or during the presumptive period) but is not identified 
until later, there is a showing of continuity of 
symptomatology after discharge, and medical evidence relates 
the symptomatology to the veteran's present condition.  See 
Savage v. Gober, 10 Vet. App. 488, 495-98 (1998).

The veteran maintains that he currently suffers from 
bilateral hearing loss and bilateral tinnitus that are the 
result of exposure to acoustic trauma during service.  The 
evidence does not support these claims.

The veteran's DD Form 214 and airman military record show 
that he was an airframe repairman during service.  As such, 
he was exposed to significant levels of noise due to the use 
of power tools and engine noise.  In view of the uncontested 
circumstances regarding the nature of the veteran's military 
experiences, the Board accepts that he was exposed to 
acoustic trauma during service.

The service medical records do not include complaints, 
findings, or diagnoses of bilateral hearing loss or bilateral 
tinnitus.  In fact, the veteran's bilateral hearing was 
normal on the September 1968 separation examination.  
Moreover, bilateral hearing loss was initially diagnosed in 
1985, more than 15 years after separation from service.  
Bilateral tinnitus was not diagnosed until the March 2003 VA 
hearing examination, more than 30 years after separation from 
service.  There is no competent medical evidence that would 
establish a nexus between disease or injury during service 
and the eventual manifestation of bilateral hearing loss and 
bilateral tinnitus many years later.

The resolution of this case hinges on whether there is 
adequate medical evidence of a nexus between the veteran's 
current hearing loss and tinnitus and his exposure to 
acoustic trauma during service.  In this regard, there is 
only one medical opinion of record.  The Board has the duty 
to assess the credibility and weight to be given the 
evidence.  Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992) 
(quoting Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
reconsideration denied per curiam, 1 Vet. App. 406 (1991)).

The VA examiner who performed the March 2003 audiological 
examination indicated that the veteran's claims folder had 
been reviewed.  A review of the report of examination shows 
that the veteran's service and post service medical record 
were accurately recounted.  It was noted that the veteran was 
exposed to acoustic trauma during service and after service 
as a welder and as a hunter. 

Based on this evidence, it was opined that it was much less 
than likely that the veteran's current bilateral hearing loss 
and bilateral tinnitus were the result of noise exposure 
during service.  In support of this opinion, the examiner 
highlighted the fact that the veteran's hearing did not 
worsen during service (bilateral hearing was well within 
normal on the separation examination), and the fact that 
tinnitus was not reported during service.  Also highlighted 
was the fact that the veteran was exposed to acoustic trauma 
after service.  There is no medical evidence or opinion to 
the contrary.

The only evidence which would support the veteran's claim is 
found in his statements and testimony and the statement and 
testimony of his friend and a statement from the veteran's 
wife.  Case law dictates that lay individuals may not render 
medical nexus opinions.  Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  

Testimony from the veteran and his friend to the effect that 
a VA physician told the veteran that there was a nexus 
between acoustic trauma in service and current disability is 
without foundation.  The medical record shows that the 
referenced ear surgery took place in 1985.  The VA medical 
records from August 1985 are of record.  They do not speak to 
the putative relationship between service and current 
disability.  The veteran and his friend did not provide the 
name of the VA physician who reportedly noted a nexus to 
service.  Without any specific information regarding this 
alleged opinion, there is no way for the Board to even 
attempt to reconstruct the purported opinion.  Moreover, the 
current record is augmented by a well reasoned probative VA 
opinion.  The statements from the veteran's friend and his 
spouse do not speak to the putative relationship between 
current disability and acoustic trauma in service and, as 
such, these statements are not probative of the issues before 
the Board.  As a result, the Board will not place any 
significant probative weight on the lay evidence of record in 
relation to the etiology of the veteran's current hearing 
loss and tinnitus. 

Having considered the totality of the evidence, and in light 
of the applicable law and regulations, the Board concludes 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
bilateral hearing loss and bilateral tinnitus.


The Veterans Claims Assistance Act of 2000

In adjudicating the veteran's claim, the Board has considered 
the applicability of the regulations implementing the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)), which 
was signed into law on November 9, 2000.  38 C.F.R. § 3.159 
(2004).  These implementing regulations are applicable to all 
claims filed on or after the date of enactment of the VCAA - 
November 9, 2000 - or filed before the date of enactment and 
not yet final as of that date.  VAOPGCPREC 7-2003.  The 
regulations include an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which information 
or evidence, if any, the claimant is expected to obtain and 
submit, and which evidence will be retrieved by VA.  
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The implementing regulations, among other things, modified 
VA's duties to notify and to assist claimants.  First, the 
changes imposed obligations on the agency when adjudicating 
veterans' claims.  With respect to the duty to notify, VA 
must inform the claimant of information "that is necessary to 
substantiate the claim" for benefits. 38 C.F.R. § 3.159.  
Second, the regulations set out in detail the agency's "duty 
to assist" a claimant in the development of claims for VA 
benefits.  The new regulations provide in part that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for VA benefits.

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2004).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002).  In addition, 38 C.F.R. § 3.159(b) details the 
procedures by which VA will carry out its duty to provide 
notice.

In certain situations, if in response to a notice of its 
decision on a claim for which VA has already given the 
section 5103(a) notice, VA receives a notice of disagreement 
that raises a new issue, 38 U.S.C. § 7105(d) requires VA to 
take proper action and issue a statement of the case (SOC) if 
the disagreement is not resolved.  Section 5103(a) does not 
require VA to provide notice of the information and evidence 
necessary to substantiate the newly raised issue.  See 
VAOPGCPREC 8-2003.  

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant a letter in February 2003 as well as a 
statement of the case in January 2004, which notified the 
appellant of the type of evidence necessary to substantiate 
his claims.  The documents also informed him that VA would 
assist in obtaining identified records, but that it was the 
appellant's duty to give enough information to obtain the 
additional records and to make sure the records were received 
by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(holding that both the statute, 38 U.S.C.A. § 5103(a), and 
the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c).  The 
Board notes that the VCAA's duty-to-assist provision under 38 
C.F.R. § 3.159 has been fulfilled.  This section of the new 
regulation sets forth several duties for VA in those cases 
where there is outstanding evidence to be obtained and 
reviewed in association with a claim for benefits.  VA must 
make reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate the claim for the benefit 
sought, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claim. 38 C.F.R. § 
3.159(c), (d) (2004).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA treatment records 
have been obtained.  In addition, the veteran presented 
testimony at an April 2005 videoconference hearing and 
statements in support of his claim have been submitted.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded a 
VA audiology evaluation in March 2003 to include a nexus 
opinion regarding the putative nexus between acoustic trauma 
in service and the veteran's current bilateral hearing loss 
and bilateral tinnitus.  Upon review of the file, the Board 
is satisfied that the current record contains sufficient 
medical evidence to fully and fairly evaluate the veteran's 
appeal and thus there is no need to obtain an additional 
medical examination.  As an examination is unnecessary, the 
Board finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), the United States Court of 
Appeals for the Federal Circuit invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The Court made a 
conclusion similar to the one reached in Disabled Am. 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The Court found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  However, under the Veterans Benefits 
Act of 2003, it is now permissible for VA to adjudicate a 
claim before the expiration of the statutory one-year period 
within which a claimant has to respond after receiving a VCAA 
notice.  This provision is retroactive to the date of the 
VCAA, November 9, 2000.  See Veterans Benefits Act of 2003, 
Pub.L. 108-183, § 701, 117 Stat. 2651 (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103(b)).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
Pelegrini standard was upheld as the veteran received VCAA 
notice in February 2003 prior to the initial unfavorable AOJ 
decision in May 2003.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.

Entitlement to service connection for bilateral tinnitus is 
denied.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


